Citation Nr: 1624858	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966 and from May 1975 to August 1975, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that increased the disability rating for PTSD with anxiety to 50 percent, effective August 29, 2008.  The Veteran timely appealed for an increased rating.

In September 2014, the Veteran testified during a video conference hearing before the undersigned.  In November 2014, the Board remanded the matters for additional development. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

PTSD with Anxiety 

Historically, the Veteran first contacted VA for mental health services in 2006.  Records show that the Veteran participated in individual psychotherapy sessions, medication management with psychiatry, ten sessions of anger management group, ten sessions of PTSD psycho-education group, and ten sessions of cognitive behavioral therapy group.  

In March 2008, the Veteran reported experiencing nightmares since the Vietnam War; and reported that he did not trust new people, that he did not like to be in crowds, and that he had a lot of anger toward the government.  While he never felt overly suicidal, he believed that some actions earlier in life were purposely self-punishing; and that he purposely put himself in situations in which he could get hurt or killed.  Specifically, he reported frequent physical altercations following discharge from active service.  With regard to combat exposure, the Veteran reported that not a day goes by where he did not think of Vietnam in some capacity.  He also reported difficulty sleeping due to his Vietnam experiences; and admitting being emotionally detached and disconnected from others, including his current wife of 21 years.  A March 2008 examiner noted that global assessment of functioning (GAF) scores have ranged from 51 to 55.

Mental status examination in October 2008 revealed that the Veteran's mood was anxious, and his affect was appropriate.  He denied any auditory or visual hallucinations, and was able to maintain personal hygiene and do basic activities of daily living.  There were no obsessive or ritualistic behaviors noted.  The Veteran had anxiety, anger outbursts, and sleep impairment.  A GAF score of 55 was assigned.

In February 2010, the Veteran's current wife reported that she had to remind the Veteran to wash and shave, and to keep up his appearance.

In May 2010, the Veteran testified that he did not go to social functions, and that the people he associated with were combat Veterans.  He also testified that he took three different medications.  

The report of a September 2010 VA examination reflects that the Veteran continued to have re-experiencing symptoms daily of combat service; and had problems with nightmares at night and intrusive recollections during the day.  He reportedly talked with another Vietnam Veteran on occasion, and had limited interactions with other people.  He was very hypervigilant in public and remained irritable and angry.  His affect was blunted on mental status examination, and the Veteran showed little emotion.  The September 2010 examiner opined that the Veteran's symptoms appeared to be mildly worse, and that the Veteran had moderate-to-severe psychosocial dysfunction.  A GAF score of 50 was assigned.
  
More recent VA treatment records show ongoing depression in May 2013, and GAF scores of 45 in 2013 and in 2014.

In November 2014, the Board remanded the appeal for purposes of affording the Veteran a new VA examination to evaluate the current severity of his PTSD with anxiety.  While the Veteran underwent a VA examination in December 2015, it does not appear that any GAF score was assigned.  Rather, the examiner indicated that the Veteran met "DSM-5" criterion for PTSD.  The current level of severity or frequency of the Veteran's longlasting symptoms of PTSD with anxiety remain unclear.



TDIU

As noted above, a claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice, 22 Vet. App. at 453-454.  The Veteran contends that the combination of his service-connected disabilities has made him unemployable.

Service connection has been established for PTSD with anxiety, currently rated as 50 percent disabling; for left shoulder total arthroplasty, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for bilateral hearing loss and for residual left shoulder scars, each rated as 0 percent (noncompensable) disabling.  The combined disability rating, currently, from August 29, 2008, to the present date is 60 percent.

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.   Records show that the Veteran is not currently working, that he last worked in 2004 as a laborer, and that he completed four years of high school education.

In March 2008, the Veteran reported that his longest employment had been in construction, where he worked 20-plus hours weekly for eleven years in renovating a building.  The Veteran reported having a good relationship with his employer at the time, who was a friend.

In March 2010, the Veteran's former employer indicated that the Veteran never worked a "9-to-5 job," and that he was unable to cope with regular hours.  The Veteran primarily had side and part-time jobs. There is no indication as to whether employment as such constituted marginal employment. 

Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment is required based on "the facts of a particular case."  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011).  In essence, the Board must analyze how the Veteran's educational and vocational history factors into his ability to obtain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from November 2015; and associate them with the Veteran's claims file.

2. The December 2015 VA examination report should be returned to the examiner (or, if that examiner is unavailable, an appropriate substitute) for addendum opinions as to the evaluation of the service-connected PTSD with anxiety and his employability.  All pertinent findings should be noted in the addendum report. 

If appropriate, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD with anxiety, and an explanation of the meaning of the score.

The examiner should comment on the functional impairment caused by the Veteran's PTSD with anxiety, which may have an impact on his ability to work.  If the examiner or substitute deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  


3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC).
 
The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




